Case 4:19-cr-00832 Document 3 Filed on 11/14/19 in TXSD Page 1 of 2

United States Court:
Southern District of To-35

 

FILED
UNITED STATES DISTRICT COURT
NOV 14 2019
SOUTHERN DISTRICT OF TEXAS
David J. Bradley, Clerk of Court
HOUSTON DIVISION

UNITED STATES OF AMERICA g§ yj

§ CRIMINAL NO. ] 9 CR 8 4 c

V. §

§
GERALD M. GOINES g
STEVEN O. BRYANT §
PATRICIA ANN GARCIA § UNDER SEAL Sealed

Public and unofficial staff access
to this instrument are
prohibited by court order.

 

 

 

MOTION TO SEAL INDICTMENT, ENTER WARRANT IN NCIC

 

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW the United States of America, by and through its United States Attorney,
Ryan K. Patrick, and Arthur R. Jones, Assistant United States Attorney for the Southern District
of Texas and respectfully makes the following requests:
I.
The United States respectfully requests the Court to seal the Indictment in the above case.
The United States further moves that this Motion and the accompanying Order be sealed until any
of the above defendants have been arrested, at which time the Indictment, Motion and Order will
automatically be unsealed only as to the arrested defendant, without further order of the Court.
I.
The United States also respectfully requests the Court to enter an order directing the United
States Marshal’s Service for the Southern District of Texas to enter the Warrant for Arrest for any
of the above defendant(s) indicted in this case into the National Crime Information Center (NCIC)

database upon the oral or written request of any Assistant United States Attorney for the Southern
Case 4:19-cr-00832 Document 3 Filed on 11/14/19 in TXSD Page 2 of 2

District of Texas.

If.

The United States further requests that the United States District Clerk provide copies of

any documents relating to the above Indictment, including certified copies of the Indictment and

Arrest Warrant(s), to the United States Attorney’s Office for the Southern District of Texas and

the investigating law enforcement agency upon their request and without further order of the Court.

Respectfully submitted,

RYAN K. PATRICK /
United States Lph

ARTHUR R. JONES”

Assistant United States Attorney
Federal Bar No. 32963

Texas Bar No. 24051986

1000 Louisiana Street, Suite 2300
Houston, Texas 77002

Phone: 713-567-9357

Fax: 713-718-3305
